Per Curiam.
The motion was timely made. (Jensen v. Weinhandler, 198 App. Div. 560.) The motion should have been granted, however, only to the extent of preferring the cause over other issues noticed for the same term. (Morse v. Press Publishing Co., 71 App. Div. 351; Riglander v. Star Company, 98 id. 101; affd., 181 N. Y. 531.) As to further preference see Trial Term Rules (Rule V, ¶ 1; New York County Supreme Court Rules).
The order appealed from should be modified by granting the motion to the extent of preferring the cause over other issues noticed for the October, 1931, term.
Present — Finch, P. J., McAvoy, Martin, O’Malley and Townley, JJ.
Order modified by granting motion to the extent of preferring the cause over other issues noticed for the October, 1931, term, and as so modified affirmed, without costs.